Exhibit 10.3

Execution Copy

AMENDMENT NO. 1 TO NOTE PURCHASE AND SECURITY AGREEMENT

This AMENDMENT NO. 1, is made as of January 14, 2011 (this “Amendment”), to the
Note Purchase Agreement (as defined below), by and among BLUEMONT FUNDING I, a
statutory trust duly organized under the laws of the State of Delaware, as the
trust (the “Trust”), SALLIE MAE, INC., a Delaware corporation, as administrator
(the “Administrator”), THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
ASSOCIATION, a national banking association, as the eligible lender trustee (the
“Eligible Lender Trustee”), J.P. MORGAN SECURITIES LLC (formerly known as J.P.
Morgan Securities Inc.) and MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED
(as successor by merger to Banc of America Securities LLC), as lead arrangers
(the “Lead Arrangers”), the CONDUIT LENDERS, the ALTERNATE LENDERS and the LIBOR
LENDERS party hereto, JPMORGAN CHASE BANK, N.A., a national banking association,
BANK OF AMERICA, N.A., a national banking association, BARCLAYS BANK PLC, a
public limited company organized under the laws of England and Wales, THE ROYAL
BANK OF SCOTLAND PLC, a bank organized under the laws of Scotland, DEUTSCHE BANK
AG, NEW YORK BRANCH, a German banking corporation acting through its New York
Branch, ALPINE SECURITIZATION CORPORATION, a Delaware corporation, and ROYAL
BANK OF CANADA, a Canadian chartered bank acting through its New York Branch,
each as agent on behalf of its related LIBOR Lender and/or its related Conduit
Lenders, Alternate Lenders and Program Support Providers (collectively, the
“Managing Agents”), JPMORGAN CHASE BANK, N.A., as syndication agent (in such
capacity, the “Syndication Agent”), and BANK OF AMERICA, N.A., as the
administrative agent for the Conduit Lenders, Alternate Lenders, LIBOR Lenders
and Managing Agents (in such capacity, the “Administrative Agent”). Capitalized
terms, unless otherwise defined herein shall have the meanings set forth in the
Note Purchase Agreement.

W I T N E S S E T H

WHEREAS, the Trust, the Administrator, the Eligible Lender Trustee, the Lead
Arrangers, the Conduit Lenders, the Alternate Lenders, the LIBOR Lenders, the
Managing Agents, the Administrative Agent and the Syndication Agent are parties
to that certain Note Purchase and Security Agreement, dated as of January 15,
2010 (as amended, restated, supplemented or otherwise modified from time to time
prior to the date hereof, the “Note Purchase Agreement”) and the parties hereto
wish to amend the Note Purchase Agreement on the terms, and subject to the
conditions, set forth below; and

WHEREAS, this Amendment is being executed and delivered pursuant to and in
accordance with Section 10.01 of the Note Purchase Agreement.

 

1



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the premises and mutual agreements herein
contained, the parties hereto hereby agree as follows:

ARTICLE I

AMENDMENTS

SECTION 1.01. Amendment of Definitions.

(a) The definition of “Administrative Agent and Syndication Agent Fee Letter” in
Section 1.01 of the Note Purchase Agreement is hereby replaced in its entirety
as follows:

“Administrative Agent and Syndication Agent Fee Letter” means the Amended and
Restated Administrative Agent and Syndication Agent Fee Letter, dated as of
January 14, 2011, among the Trust, the Administrative Agent and the Syndication
Agent.

(b) The definition of “Amendment No. 1 Effective Date” is hereby added to
Section 1.01 of the Note Purchase Agreement in alphabetical order as follows:

“Amendment No. 1 Effective Date” means January 14, 2011.

(c) The definition of “Amendment No. 1 Initial Pool” is hereby added to
Section 1.01 of the Note Purchase Agreement in alphabetical order as follows:

“Amendment No. 1 Initial Pool” means the pool of FFELP Loans owned by the Trust
immediately prior to the Amendment No. 1 Effective Date as identified by the
Administrator to the Administrative Agent and the Managing Agents on the
Amendment No. 1 Effective Date.

(d) The definition of “Borrower Benefit Amount” in Section 1.01 of the Note
Purchase Agreement is hereby replaced in its entirety as follows:

“Borrower Benefit Amount” means the sum of:

(a) expected net present value of the product of (1) the sum of (A) the excess
of (x) the weighted average interest rate reduction as described in clause
(i) of the definition of Borrower Benefit Programs on all Eligible FFELP Loans
that are Post-Legislation Consolidation Loans sold to the Trust on such Advance
Date, over (y) 0.075%, and (B) the excess of (x) the weighted average interest
rate reduction as described in clause (i) of the definition of Borrower Benefit
Programs on all Eligible FFELP Loans that are not Post-Legislation Consolidation
Loans sold to the Trust on such Advance Date, over (y) 0.250%, and (2) the
aggregate Principal Balance of all Eligible FFELP Loans sold to the Trust on
such Advance Date;

(b) expected net present value of the product of (1) the sum of (A) the weighted
average rebate as described in clause (ii) of the definition of Borrower Benefit
Programs relating to all Eligible FFELP Loans that are Post-Legislation
Consolidation Loans sold to the Trust on such Advance Date, and (B) the excess
of (x) the weighted average rebate as described in clause (ii) of the definition
of Borrower Benefit Programs relating to all Eligible FFELP Loans that are not
Post-Legislation Consolidation Loans sold to the Trust on such Advance Date,
over (y) 0.200%; and (2) the aggregate original loan amount of all Eligible
FFELP Loans sold to the Trust on such Advance Date; and

 

2



--------------------------------------------------------------------------------

(c) expected net present value of the product of (1) the sum of (A) the excess
of (x) the weighted average interest rate reduction as described in clause
(iii) of the definition of Borrower Benefit Programs on all Eligible FFELP Loans
that are Post-Legislation Consolidation Loans sold to the Trust on such Advance
Date, over (y) 0.010%, and (B) the excess of (x) the weighted average interest
rate reduction as described in clause (iii) of the definition of Borrower
Benefit Programs on all Eligible FFELP Loans that are not Post-Legislation
Consolidation Loans sold to the Trust on such Advance Date, over (y) 0.200%; and
(2) the aggregate Principal Balance of all Eligible FFELP Loans sold to the
Trust on such Advance Date.

(e) The definition of “Capitalized Interest Account Specified Balance” in
Section 1.01 of the Note Purchase Agreement is hereby replaced in its entirety
as follows:

“Capitalized Interest Account Specified Balance” means, as of any date of
determination, the sum of (i) for each Eligible FFELP Loan that is a Trust
Student Loan included in the Amendment No. 1 Initial Pool, the product of 3.15%
multiplied by the Principal Balance thereof as of such date of determination,
and (ii) for each Eligible FFELP Loan that becomes a Trust Student Loan and is
not included in the Amendment No. 1 Initial Pool, the product of 5.90%
multiplied by the Principal Balance thereof as of such date of determination.

(f) The definition of “Cavalier Omnibus Waiver and Consent and Guaranty” is
hereby added to Section 1.01 of the Note Purchase Agreement in alphabetical
order as follows:

“Cavalier Omnibus Waiver and Consent and Guaranty” means the Omnibus Waiver and
Consent and Guaranty, dated as of January 14, 2011, among SLM Education Credit
Finance Corporation, SLM Corporation and Sallie Mae, Inc., in favor of Bank of
America, N.A., as administrative agent, relating to Cavalier Funding 1 LLC.

(g) The definition of “Co-Valuation Agents” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Co-Valuation Agents” means J.P. Morgan Securities LLC (formerly known as J.P.
Morgan Securities Inc.), Merrill Lynch, Pierce, Fenner & Smith Incorporated (as
successor by merger to Banc of America Securities LLC) and Barclays Bank PLC, or
any other entity appointed as successor Co-Valuation Agent pursuant to the
Valuation Agent Agreement.

(h) Clause (c) of the definition of “Eligible FFELP Loan” in Section 1.01 of the
Note Purchase Agreement is hereby replaced in its entirety as follows:

(c) (i) such Student Loan is a Stafford Loan, an SLS Loan, a PLUS Loan, a
Consolidation Loan originated prior to October 1, 2007, or a Post-Legislation
Consolidation Loan so long as such Post-Legislation Consolidation Loan is owned
as of the Amendment No. 1 Effective Date by SLM Corporation or one of its direct
or indirect subsidiaries, and (ii) the Obligor thereof was an Eligible Obligor
at the time such Student Loan was originated;

 

3



--------------------------------------------------------------------------------

(i) The definition of “Eligible Lender Trustee Agreements” is hereby added to
Section 1.01 of the Note Purchase Agreement in alphabetical order as follows:

“Eligible Lender Trustee Agreements” means (i) the VL Funding Eligible Lender
Trustee Agreement, dated as of April 24, 2009, between The Bank of New York
Mellon Trust Company, National Association, as eligible lender trustee on behalf
of VL Funding LLC, and VL Funding LLC, (ii) the VK Funding Eligible Lender
Trustee Agreement, dated as of April 16, 2010, between The Bank of New York
Mellon Trust Company, National Association, as eligible lender trustee on behalf
of VK Funding LLC, and VK Funding LLC, and (iii) the Cavalier Funding 1 LLC
Eligible Lender Trustee Agreement, dated as of January 14, 2011, between The
Bank of New York Mellon Trust Company, National Association, as eligible lender
trustee on behalf of Cavalier Funding 1 LLC, and Cavalier Funding 1 LLC.

(j) The definition of “Lead Arrangers” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Lead Arrangers” means J.P. Morgan Securities LLC (formerly known as J.P. Morgan
Securities Inc.) and Merrill Lynch, Pierce, Fenner & Smith Incorporated (as
successor by merger to Banc of America Securities LLC).

(k) The definition of “Lenders Fee Letter” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Lenders Fee Letter” means the Amended and Restated Lenders Fee Letter, dated as
of January 14, 2011, among the Trust and the Managing Agents from time to time
party thereto.

(l) The definition of “Liquidity Expiration Date” in Section 1.01 of the Note
Purchase Agreement is hereby replaced in its entirety as follows:

“Liquidity Expiration Date” means January 13, 2012, or if such date is extended
pursuant to Section 2.16(a), the date to which it is so extended.

(m) The definition of “Maximum Financing Amount” in Section 1.01 of the Note
Purchase Agreement is hereby replaced in its entirety as follows:

“Maximum Financing Amount” means at any time on or after (i) the Amendment No. 1
Effective Date and prior to January 13, 2012, $2,500,000,000, (ii) January 13,
2012 and prior to January 11, 2013, $1,666,666,666.66, and
(iii) January 11, 2013, $833,333,333.33, as such amount may be adjusted from
time to time pursuant to Sections 2.03 and 2.21.

 

4



--------------------------------------------------------------------------------

(n) The definition of “Non-Rated Lender” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Non-Rated Lender” means, as of any date of determination, any Alternate Lender,
LIBOR Lender or Committed Conduit Lender which does not satisfy any of the
following: (i) has a short-term unsecured indebtedness rating of at least “A-1”
by S&P, if S&P is then a Rating Agency in respect of the Class A Notes, and
“Prime-1” by Moody’s, if Moody’s is then a Rating Agency in respect of the
Class A Notes, (ii) has a Lender Guarantor which has a short-term unsecured
indebtedness rating of at least “A-1” by S&P, if S&P is then a Rating Agency in
respect of the Class A Notes, and “Prime-1” by Moody’s, if Moody’s is then a
Rating Agency in respect of the Class A Notes, or (iii) has a Qualified Program
Support Provider.

(o) The definition of “Omnibus Amendment and Reaffirmation” in Section 1.01 of
the Note Purchase Agreement is hereby replaced in its entirety as follows:

“Omnibus Amendment and Reaffirmation” means the Amended and Restated Omnibus
Amendment and Reaffirmation dated as of January 14, 2011, among the Trust, the
Eligible Lender Trustee, the Interim Eligible Lender Trustee, the Depositor, the
Master Depositor, each Seller, Sallie Mae, Inc., SLM Corporation and the
Administrative Agent.

(p) The definition of “Post-Legislation Consolidation Loan” is hereby added to
Section 1.01 of the Note Purchase Agreement in alphabetical order as follows:

“Post-Legislation Consolidation Loan” means a Consolidation Loan originated on
or after October 1, 2007.

(q) The definition of “Qualified Program Support Provider” in Section 1.01 of
the Note Purchase Agreement is hereby replaced in its entirety as follows:

“Qualified Program Support Provider” means, with respect to a Committed Conduit
Lender, any Program Support Provider to such Conduit Lender which has a Program
Support Agreement in a form acceptable to the Rating Agencies and has a
short-term unsecured indebtedness rating of at least “A-1” by S&P, if S&P is
then a Rating Agency in respect of the Class A Notes, and “Prime-1” by Moody’s,
if Moody’s is then a Rating Agency in respect of the Class A Notes.

(r) The definition of “Rating Agencies” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Rating Agencies” means (x) with respect to the CP of any Conduit Lender, each
of Moody’s, S&P and Fitch, to the extent it is then rating such CP at the
request of such Conduit Lender, and (y) otherwise, any one of Moody’s or S&P,
whichever is then rating the Class A Notes at the request of the Administrator.

 

5



--------------------------------------------------------------------------------

(s) The definition of “Required Ratings” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Required Ratings” means, with respect to the Class A Notes, “Aaa” by Moody’s
or “AAA” by S&P.

(t) The definition of “Scheduled Maturity Date” in Section 1.01 of the Note
Purchase Agreement is hereby replaced in its entirety as follows:

“Scheduled Maturity Date” means January 10, 2014, or if such date is extended
pursuant to Section 2.16(b), the date to which it is so extended.

(u) The definition of “S&P” in Section 1.01 of the Note Purchase Agreement is
hereby replaced in its entirety as follows:

“S&P” means Standard & Poor’s Ratings Services, a Standard & Poor’s Financial
Services LLC business.

(v) The definition of “Seller Interim Trust Agreements” in Section 1.01 of the
Note Purchase Agreement is hereby replaced in its entirety as follows:

“Seller Interim Trust Agreements” means (i) the interim trust agreement, dated
February 29, 2008, between the Interim Eligible Lender Trustee and VG Funding,
LLC, and (ii) the interim trust agreement, dated February 29, 2008, between the
Interim Eligible Lender Trustee and Phoenix Fundings LLC.

(w) The definition of “Sellers” in Section 1.01 of the Note Purchase Agreement
is hereby replaced in its entirety as follows:

“Sellers” means one or more of SLM Education Credit Finance Corporation, VG
Funding, LLC, VL Funding LLC, Mustang Funding I, LLC, Mustang Funding II, LLC,
Phoenix Fundings LLC, VK Funding LLC, Cavalier Funding 1 LLC and the Related SPE
Sellers, and such other subsidiaries of SLM Corporation as may be agreed upon by
the Required Managing Agents (provided, however, that if a proposed seller is a
special purpose subsidiary of SLM Corporation for which the Master Servicer is
responsible for any repurchase obligations, only the consent of the
Administrative Agent shall be required) and with respect to which the
requirements of Section 4.04 have been satisfied.

(x) The definition of “Side Letter” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Side Letter” means the Amended and Restated Side Letter, dated as of
January 14, 2011, among the Trust, the Administrator, the Administrative Agent,
the Managing Agents, the Eligible Lender Trustee and certain other financial
institutions party thereto.

 

6



--------------------------------------------------------------------------------

(y) The definition of “Subservicer” in Section 1.01 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

“Subservicer” means, on the Amendment No. 1 Effective Date, Great Lakes
Educational Loan Services, Inc., ACS Education Services, Inc., Education Loan
Servicing Corporation, doing business as Xpress Loan Servicing, Pennsylvania
Higher Education Assistance Agency, Citibank (South Dakota), N.A., Nelnet Inc.,
and, thereafter, in addition, any subservicer appointed by the Master Servicer
pursuant to the Servicing Agreement of the Master Servicer.

(z) The definition of “Transaction Documents” in Section 1.01 of the Note
Purchase Agreement is hereby replaced in its entirety as follows:

“Transaction Documents” means, collectively, this Agreement, the Trust
Agreement, the Administration Agreement, each Servicing Agreement, each Purchase
Agreement, the Conveyance Agreement, the Sale Agreement, the Tri-Party Transfer
Agreement, each Permitted SPE Sale Agreement, all Guarantee Agreements, each
Interim Trust Agreement, each Eligible Lender Trustee Agreement, the Valuation
Agent Agreement, the Guaranty and Pledge Agreement, the Indemnity Agreement, the
Revolving Credit Agreement, the Power of Attorney, the Fee Letters, the Side
Letter, the Omnibus Waiver and Consent, the VK Omnibus Waiver and Consent and
Guaranty, the Cavalier Omnibus Waiver and Consent and Guaranty, the SLM
Guaranty, the Omnibus Amendment and Reaffirmation, and all other instruments,
fee letters, documents and agreements executed in connection with any of the
foregoing.

(aa) The definition of “Valuation Agent Agreement” in Section 1.01 of the Note
Purchase Agreement is hereby replaced in its entirety as follows:

“Valuation Agent Agreement” means the Amended and Restated Valuation Agent
Agreement, dated as of January 15, 2010, among the Trust, the Administrator, the
Administrative Agent and the Co-Valuation Agents.

(bb) The definition of “Valuation Agent Fee Letter” in Section 1.01 of the Note
Purchase Agreement is hereby replaced in its entirety as follows:

“Valuation Agent Fee Letter” means the Amended and Restated Valuation Agent Fee
Letter, dated as of January 14, 2011, among the Trust and the Co-Valuation
Agents, setting forth the Co-Valuation Agents Fees.

(cc) The definition of “VK Omnibus Waiver and Consent and Guaranty” is hereby
added to Section 1.01 of the Note Purchase Agreement in alphabetical order as
follows:

“VK Omnibus Waiver and Consent and Guaranty” means the Amended and Restated
Omnibus Waiver and Consent and Guaranty relating to VK Funding LLC, dated as of
January 14, 2011, among SLM Education Credit Finance Corporation, SLM
Corporation and Sallie Mae, Inc., in favor of Bank of America, N.A., as
administrative agent.

 

7



--------------------------------------------------------------------------------

SECTION 1.02. Amendment of Section 2.15(a)(I).

Section 2.15(a)(I) of the Note Purchase Agreement is hereby amended by deleting
the words “Affected Entity” and substituting the words “Affected Party” in lieu
thereof.

SECTION 1.03. Amendment of Section 4.02(c).

Section 4.02(c) of the Note Purchase Agreement is hereby deleted in its
entirety.

SECTION 1.04. Amendment of Section 6.01(c)(ii)(D).

Section 6.01(c)(ii)(D) of the Note Purchase Agreement is hereby replaced in its
entirety as follows:

(D) not inconsistent with the factual assumptions set forth in (1) the opinion
letter issued as of the Closing Date by Bingham McCutchen LLP to the Secured
Creditors, (2) the opinion letter issued as of April 16, 2010 by Bingham
McCutchen LLP to the Secured Creditors or (3) the opinion letter issued as of
the Amendment No. 1 Effective Date by Bingham McCutchen LLP to the Secured
Creditors, each relating to the issues of substantive consolidation.

SECTION 1.05. Amendment of Section 6.30. Section 6.30 of the Note Purchase
Agreement is hereby replaced in its entirety as follows:

Section 6.30 Releases. Each time that an aggregate Principal Balance of Trust
Student Loans (that are owned by the Trust and the Related SPE Trusts on the
Amendment No. 1 Effective Date) that are or have been transferred pursuant to
one or more Permitted Releases by the Trust and/or the Related SPE Trusts
exceeds $630,000,000, the Administrator on behalf of the Trust shall provide
each Rating Agency such information that they may reasonably require ten
(10) Business Days prior to the Permitted Release and obtain a ratings
affirmation letter from each Rating Agency as soon as practicable thereafter;
provided, however, that no letter need be obtained if at such time a Rating
Agency does not require that its rating be reaffirmed. For the avoidance of
doubt, any Trust Student Loan included in the calculation of a $630,000,000
threshold shall not be included in future calculations for determining the date
upon which an additional ratings affirmation letter may need to be obtained.

SECTION 1.06. Amendment of Section 7.02.

(a) Section 7.02(s) of the Note Purchase Agreement is hereby replaced in its
entirety as follows:

(s) the Class A Notes shall have none of the Required Ratings;

(b) Section 7.02(t) of the Note Purchase Agreement is hereby amended by
replacing the period (“.”) appearing at the end of such Section with “; or”.

 

8



--------------------------------------------------------------------------------

(c) Section 7.02(u) is hereby added to the Note Purchase Agreement immediately
following Section 7.02(t) as follows:

(u) (1) SLM Education Credit Finance Corporation shall fail to comply with
clause (u) of Section 10.01(a) in connection with the amendment, alteration,
change or deletion of the definition of “Independent Manager” or any of the
“Special Purpose Provisions” (each as defined in the related organizational
document), or (2) any Person shall be appointed as an “Independent Manager” (as
defined in the related organizational document) of the Depositor other than in
strict compliance with the requirements therefor set forth in the Depositor’s
Amended and Restated Limited Liability Company Operating Agreement, as amended,
restated, supplemented or otherwise modified from time to time in accordance
with the terms thereof.

SECTION 1.07. Amendment of Article IX. Article IX of the Note Purchase Agreement
is hereby amended by inserting a new Section 9.11 in numerical order as follows:

Section 9.11 Compliance with Rule 17g-5. Each of the Lenders, the Managing
Agents, the Lead Arrangers, the Syndication Agent, the Co-Valuation Agents and
the Administrative Agent agrees that (i) each such Person shall be responsible
for its own compliance with Rule 17g-5 promulgated by the U.S. Securities and
Exchange Commission, including, without limitation, any requirement to provide
information regarding any CP to any Rating Agency or any other nationally
recognized statistical rating organization, and (ii) neither this Agreement nor
any other Transaction Document shall constitute a contract by or with any other
party hereto or its Affiliates to provide information to a nationally recognized
statistical rating organization on behalf of any such Person or its Affiliates.

SECTION 1.08. Amendment of Section 10.12(a).

(a) Section 10.12(a)(vi) of the Note Purchase Agreement is hereby replaced in
its entirety as follows:

(vi) to any Rating Agency rating the Class A Notes, the CP of the Conduit
Lenders or rating SLM Corporation, or any nationally recognized statistical
rating organization in connection with any Conduit Lender’s compliance with Rule
17g-5 promulgated by the U.S. Securities and Exchange Commission;

(b) Section 10.12(a)(vii) of the Note Purchase Agreement is hereby relabeled
Section 10.12(a)(viii) and the following Section 10.12(a)(vii) is inserted in
numerical order:

(vii) to any administrative agent, sub-administrative agent, administrator,
sub-administrator, administrative trustee, sub-administrative trustee or any
entity serving in a similar capacity for any Conduit Lender; and

SECTION 1.09. Amendment of Exhibit A.

Exhibit A to the Note Purchase Agreement is hereby restated in its entirety as
set forth on Exhibit A to this Amendment (it being understood that any Person
previously party to the Note Purchase Agreement or previously party thereto in a
particular capacity that is not listed on such

 

9



--------------------------------------------------------------------------------

Exhibit A or is not listed therein in such capacity shall cease to be a party to
the Note Purchase Agreement or cease to be a party thereto in such capacity, as
applicable, from and after the date hereof).

SECTION 1.10. Amendment of Exhibit M.

Exhibit M to the Note Purchase Agreement is hereby restated in its entirety as
set forth on Exhibit M to this Amendment.

ARTICLE II

WAIVERS

SECTION 2.01. Applicability of Section 2.16(b). The parties hereto do hereby
agree that the notice period requirements set forth in Section 2.16(b) of the
Note Purchase Agreement shall not apply to the amendment of the definition of
“Scheduled Maturity Date” as set forth in Section 1.01 of this Amendment.

SECTION 2.02. Applicability of Section 10.01(a). The parties hereto do hereby
agree that the Rating Agency Condition requirement with respect to the Class A
Notes set forth in Section 10.01(a) of the Note Purchase Agreement shall be
satisfied with respect to the amendments specified herein in respect of the
Class A Notes upon receipt of a statement in writing from Moody’s that the
amendments specified herein will not result in a withdrawal or reduction of the
ratings of the Class A Notes. For the avoidance of doubt, the satisfaction of
the Rating Agency Condition with respect to the amendments specified herein
shall apply with respect to the CP of each Conduit Lender on the terms specified
in the definition of “Rating Agency Condition” as set forth in the Note Purchase
Agreement.

ARTICLE III

MISCELLANEOUS

SECTION 3.01. Conditions Precedent to Effectiveness of Amendment. The
effectiveness of this Amendment is subject to the following conditions precedent
(and each party, by the execution hereof and delivery of its signature hereto,
hereby acknowledges that all such conditions precedent have been satisfied or
waived):

(a) execution and delivery of this Amendment by all parties hereto;

(b) satisfaction of the Rating Agency Condition (subject to Section 2.02 above);

(c) receipt by each Managing Agent, in immediately available funds, of its share
of the Consent Fee on the date hereof in accordance with the terms of, and as
defined in, the Lenders Fee Letter (after giving effect to the amendment and
restatement thereof on the date hereof) and all others fees and expenses due and
payable to such Managing Agent or any of the Lenders in its Facility Group on or
prior to the date hereof, in the case of expenses, to the extent invoiced as of
the Business Day prior to date hereof;

 

10



--------------------------------------------------------------------------------

(d) receipt by each of the Lead Arrangers, the Co-Valuation Agents, the
Administrative Agent, the Syndication Agent and the Eligible Lender Trustee, in
immediately available funds, of all fees and expenses due and payable to each
such Person on or prior to the date hereof, in the case of expenses, to the
extent invoiced as of the Business Day prior to date hereof;

(e) receipt by the Administrative Agent and each Managing Agent, in form and
substance satisfactory to the Administrative Agent and each such Managing Agent,
of each of the items listed on Schedule I hereto;

(f) the Managing Agents having completed satisfactory legal due diligence in
respect of the Trust and SLM Corporation and its Affiliates; and

(g) receipt by the Administrative Agent of satisfactory evidence that the other
FFELP Loan Facilities have been amended on terms substantially similar to those
set forth in this Amendment.

SECTION 3.02. Representations and Warranties. The Administrator (on behalf of
the Trust) makes the following representations and warranties for the benefit of
the Administrative Agent and the Secured Creditors as of the date of this
Amendment: (i) each of the representations and warranties contained in the Note
Purchase Agreement is true and correct and (ii) no Amortization Event,
Termination Event, Servicer Default or, to the best of the Trust’s or the
Administrator’s knowledge, Potential Termination Event has occurred and is
continuing after giving effect to this Amendment.

SECTION 3.03. Transaction Documents. On and after the date hereof, any reference
to the Note Purchase Agreement in any Transaction Document shall be deemed to
refer to the Note Purchase Agreement as amended by this Amendment and each of
the parties hereto agrees that, for all purposes, this Amendment shall
constitute a “Transaction Document” under and as defined in the Note Purchase
Agreement.

SECTION 3.04. No Course of Dealing. The Administrative Agent, the Conduit
Lenders, the LIBOR Lenders, the Alternate Lenders and the Managing Agents have
entered into this Amendment on the express understanding with the Trust and the
Administrator that in entering into this Amendment, the Administrative Agent,
the Conduit Lenders, the LIBOR Lenders, the Alternate Lenders and the Managing
Agents are not establishing any course of dealing with the Trust or the
Administrator. Other than as amended or modified by the terms of this Amendment,
the Administrative Agent’s, the Conduit Lenders’, the LIBOR Lenders’, the
Alternate Lenders’ and the Managing Agents’ rights to require strict performance
with all other terms and conditions of the Note Purchase Agreement and the other
Transaction Documents shall not in any way be impaired by the execution of this
Amendment. None of the Administrative Agent, the Conduit Lenders, the LIBOR
Lenders, the Alternate Lenders and the Managing Agents shall be obligated in any
manner to execute any further amendments or waivers in the future.

SECTION 3.05. Limited Effect. Except as expressly amended hereby, all of the
provisions, covenants, terms and conditions of the Note Purchase Agreement shall
continue to be, and shall remain, in full force and effect in accordance with
their respective terms, and are hereby ratified and confirmed.

 

11



--------------------------------------------------------------------------------

SECTION 3.06. Governing Law. THIS AMENDMENT AND THE RIGHTS AND OBLIGATIONS OF
THE PARTIES HEREUNDER SHALL BE CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY
THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO THE CONFLICTS OF LAW
PRINCIPLES THEREOF (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK
GENERAL OBLIGATIONS LAW).

SECTION 3.07. Execution in Counterparts; Severability. This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed shall be deemed to be an
original and all of which when taken together shall constitute one and the same
agreement. Delivery by facsimile or electronic mail of an executed signature
page of this Amendment shall be effective as delivery of an executed counterpart
hereof. In case any provision in or obligation under this Amendment shall be
invalid, illegal or unenforceable in any jurisdiction, the validity, legality
and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

SECTION 3.08. Expense Provisions Apply. For the avoidance of doubt,
Section 10.08 of the Note Purchase Agreement shall apply in respect of this
Amendment.

SECTION 3.09. Eligible Lender Trustee.

(a) The parties hereto agree that the Eligible Lender Trustee shall be afforded
all of the rights, immunities and privileges afforded to the Eligible Lender
Trustee under the Trust Agreement in connection with its execution of this
Amendment.

(b) Notwithstanding the foregoing, none of the Secured Creditors shall have
recourse to the assets of the Eligible Lender Trustee in its individual capacity
in respect of the obligations of the Trust. The parties hereto acknowledge and
agree that The Bank of New York Mellon Trust Company, National Association and
any successor eligible lender trustee is entering into this Amendment solely in
its capacity as Eligible Lender Trustee, and not in its individual capacity, and
in no case shall The Bank of New York Mellon Trust Company, National Association
(or any person acting as successor eligible lender trustee) be personally liable
for or on account of any of the statements, representations, warranties,
covenants or obligations stated to be those of the Trust, all such liability, if
any, being expressly waived by the parties hereto, any person claiming by,
through, or under any such party.

SECTION 3.10. Consents.

(a) Each of the Secured Creditors party hereto agrees to the terms of, and
authorizes the Administrative Agent to execute on its behalf, the amendment and
restatement of that certain Omnibus Waiver and Consent and Guaranty dated as of
April 16, 2010, in the form attached hereto as Exhibit B-1, and the amendment
and restatement of that certain Omnibus Amendment and Reaffirmation dated as of
January 15, 2010, in the form attached hereto as Exhibit B-2.

 

12



--------------------------------------------------------------------------------

(b) Each of the Managing Agents and the Administrative Agent hereby consents to
the amendment and restatement of the Depositor’s Limited Liability Company
Operating Agreement on the terms set forth in the form of Amended and Restated
Limited Liability Company Operating Agreement attached hereto as Exhibit C.

[THE REMAINDER OF THIS PAGE IS INTENTIONALLY BLANK]

 

13



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective officers thereunto duly authorized, as of the date first above
written.

 

THE TRUST: BLUEMONT FUNDING I By:   THE BANK OF NEW YORK MELLON TRUST COMPANY,
NATIONAL ASSOCIATION, not in its individual capacity but solely in its capacity
as Eligible Lender Trustee under the Second Amended and Restated Trust Agreement
dated as of January 15, 2010 by and among the Depositor, the Delaware Trustee
and the Eligible Lender Trustee By:  

/s/ Michael G. Ruppel

  Name: Michael G. Ruppel   Title: Vice President

 

THE ELIGIBLE LENDER TRUSTEE: THE BANK OF NEW YORK MELLON TRUST COMPANY, NATIONAL
ASSOCIATION, not in its individual capacity but solely in its capacity as
Eligible Lender Trustee under the Second Amended and Restated Trust Agreement
dated as of January 15, 2010 by and among the Depositor, the Delaware Trustee
and the Eligible Lender Trustee By:  

/s/ Michael G. Ruppel

  Name: Michael G. Ruppel   Title: Vice President

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

THE ADMINISTRATOR: SALLIE MAE, INC. By:  

/s/ Stephen O’Connell

  Name: Stephen O’Connell   Title: Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

THE ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A. By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President BANK OF AMERICA, N.A.,
as securities intermediary and depositary bank with respect to the Trust
Accounts By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President LEAD ARRANGER: MERRILL
LYNCH, PIERCE, FENNER & SMITH INCORPORATED (as successor by merger to Banc of
America Securities LLC) By:  

/s/ Jeffrey K. Fricano

  Name:   Jeffrey K. Fricano   Title:   Director

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

BANK OF AMERICA FACILITY GROUP: MANAGING AGENT: BANK OF AMERICA, N.A. By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President

 

LIBOR LENDER: BANK OF AMERICA, N.A. By:  

/s/ Margaux L. Karagosian

  Name:   Margaux L. Karagosian   Title:   Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

THE SYNDICATION AGENT: JPMORGAN CHASE BANK, N.A. By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President LEAD ARRANGER: J.P. MORGAN
SECURITIES LLC (formerly known as J.P. Morgan Securities Inc.) By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

JPMORGAN FACILITY GROUP: CONDUIT LENDERS: CHARIOT FUNDING LLC

By: JPMORGAN CHASE BANK, N.A.,

its attorney-in-fact

By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President

FALCON ASSET SECURITIZATION

COMPANY LLC

By: JPMORGAN CHASE BANK, N.A.,

its attorney-in-fact

By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President JUPITER SECURITIZATION
COMPANY LLC (as successor by merger to JS Siloed Trust and Park Avenue
Receivables Company, LLC)

By: JPMORGAN CHASE BANK, N.A.,

its attorney-in-fact

By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

MANAGING AGENT: JPMORGAN CHASE BANK, N.A. By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President ALTERNATE LENDER: JPMORGAN
CHASE BANK, N.A. By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

BARCLAYS FACILITY GROUP: COMMITTED CONDUIT LENDERS: SHEFFIELD RECEIVABLES
CORPORATION By: BARCLAYS BANK PLC, as attorney-in-fact By:  

/s/ David Mira

  Name:   David Mira   Title:   Associate Director SALISBURY RECEIVABLES COMPANY
LLC By: BARCLAYS BANK PLC, as attorney-in-fact By:  

/s/ David Mira

  Name:   David Mira   Title:   Associate Director MANAGING AGENT: BARCLAYS BANK
PLC By:  

/s/ Jeffrey Goldberg

  Name:   Jeffrey Goldberg   Title:   Director

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

RBS FACILITY GROUP: CONDUIT LENDERS: AMSTERDAM FUNDING CORPORATION By:  

/s/ Jill A. Russo

  Name:   Jill A. Russo   Title:   Vice President WINDMILL FUNDING CORPORATION
By:  

/s/ Jill A. Russo

  Name:   Jill A. Russo   Title:   Vice President MANAGING AGENT: THE ROYAL BANK
OF SCOTLAND PLC By: RBS Securities Inc., as agent By:  

/s/ Michael Zappaterrini

  Name:   Michael Zappaterrini   Title:   Managing Director ALTERNATE LENDER:
THE ROYAL BANK OF SCOTLAND PLC By: RBS Securities Inc., as agent By:  

/s/ Michael Zappaterrini

  Name:   Michael Zappaterrini   Title:   Managing Director

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

DEUTSCHE BANK FACILITY GROUP: CONDUIT LENDER: GEMINI SECURITIZATION CORP., LLC
By:  

/s/ Frank B. Bilotta

  Name:   Frank B. Bilotta   Title:   President MANAGING AGENT: DEUTSCHE BANK
AG, NEW YORK BRANCH By:  

/s/ Joseph J. Lau

  Name:   Joseph J. Lau   Title:   Director By:  

/s/ Chawey Wu

  Name:   Chawey Wu   Title:   Vice President ALTERNATE LENDER: DEUTSCHE BANK
AG, NEW YORK BRANCH By:  

/s/ Joseph J. Lau

  Name:   Joseph J. Lau   Title:   Director By:  

/s/ Chawey Wu

  Name:   Chawey Wu   Title:   Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

CREDIT SUISSE FACILITY GROUP: CONDUIT LENDER: ALPINE SECURITIZATION CORPORATION
By:  

/s/ Robbin W. Conner

  Name:   Robbin W. Conner   Title:   Director By:  

/s/ Fred Mastromarino

  Name:   Fred Mastromarino   Title:   Vice President MANAGING AGENT: ALPINE
SECURITIZATION CORPORATION By:  

/s/ Robbin W. Conner

  Name:   Robbin W. Conner   Title:   Director By:  

/s/ Fred Mastromarino

  Name:   Fred Mastromarino   Title:   Vice President ALTERNATE LENDER: CREDIT
SUISSE, NEW YORK BRANCH By:  

/s/ Robbin W. Conner

  Name:   Robbin W. Conner   Title:   Director By:  

/s/ Fred Mastromarino

  Name:   Fred Mastromarino   Title:   Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

RBC FACILITY GROUP: CONDUIT LENDERS: OLD LINE FUNDING, LLC By: Royal Bank of
Canada, as its Agent, as attorney-in-fact By:  

/s/ Sofia Shields

  Name:   Sofia Shields   Title:   Authorized Signatory THUNDER BAY FUNDING, LLC
By: Royal Bank of Canada, as its Agent, as attorney-in-fact By:  

/s/ Sofia Shields

  Name:   Sofia Shields   Title:   Authorized Signatory MANAGING AGENT: ROYAL
BANK OF CANADA By:  

/s/ Sofia Shields

  Name:   Sofia Shields   Title:   Authorized Signatory By:  

/s/ Roger Pellegrini

  Name:   Roger Pellegrini   Title:   Authorized Signatory

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

ALTERNATE LENDER: ROYAL BANK OF CANADA By:  

/s/ Sofia Shields

  Name:   Sofia Shields   Title:   Authorized Signatory By:  

/s/ Roger Pellegrini

  Name:   Roger Pellegrini   Title:   Authorized Signatory

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

Agreed and acknowledged
with respect to Section 3.05: SLM CORPORATION

By:

 

/s/ Stephen O’Connell

 

Name:

  Stephen O’Connell  

Title:

  Senior Vice President SLM EDUCATION CREDIT FINANCE CORPORATION

By:

 

/s/ Mark Rein

 

Name:

  Mark Rein  

Title:

  Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

Agreed and acknowledged
with respect to Section 3.10(a): CO-VALUATION AGENTS: MERRILL LYNCH, PIERCE,
FENNER & SMITH INCORPORATED (as successor by merger to BANC OF AMERICA
SECURITIES LLC) By:  

/s/ Jeffrey Fricano

  Name:   Jeffrey Fricano   Title:   Director BARCLAYS BANK PLC By:  

/s/ Jeffrey Goldberg

  Name:   Jeffrey Goldberg   Title:   Director J.P. MORGAN SECURITIES LLC
(formerly known as J.P. MORGAN SECURITIES INC.) By:  

/s/ Scott T. Cornelis

  Name:   Scott T. Cornelis   Title:   Vice President

 

Signature Page to

Amendment No. 1 to

Note Purchase Agreement

(Bluemont Funding I)



--------------------------------------------------------------------------------

EXHIBIT A1

COMMITMENTS

 

Facility Group

   Managing Agent2    Conduit Lender(s)      LIBOR Lender      Alternate Lender
            Name    Commitment      Name    Commitment      Name    Commitment  

Bank of America Facility Group

   Bank of America, N.A.    NONE      N/A       Bank of America,
N.A.    $ 475,000,000.00       NONE      N/A   

JPMorgan Facility Group

   JPMorgan Chase
Bank, N.A.    Chariot Funding LLC
Falcon Asset Securitization
Company LLC

Jupiter Securitization
Company LLC

    

 

 

 

 

NONE

 

NONE

 

NONE

  

 

  

 

  

   NONE      N/A       JPMorgan Chase
Bank, N.A.    $ 475,000,000.00   

Barclays Facility Group

   Barclays Bank plc    Sheffield Receivables
Corporation

Salisbury Receivables
Company LLC

   $

 

 

$

175,000,000.00

 

 

300,000,000.00

  

 

 

  

   NONE      N/A       NONE      N/A   

RBS Facility Group

   The Royal Bank of
Scotland plc    Amsterdam Funding
Corporation

Windmill Funding
Corporation

    

 

 

NONE

 

NONE

  

 

  

   NONE      N/A       The Royal Bank of
Scotland plc    $ 425,000,000.00   

RBC Facility Group

   Royal Bank of Canada
   Old Line Funding, LLC
Thunder Bay Funding, LLC     

 

 

NONE

 

NONE

  

 

  

   NONE      N/A       Royal Bank of
Canada    $ 275,000,000.00   

Deutsche Bank Facility Group

   Deutsche Bank AG,
New York Branch    Gemini Securitization Corp.,
LLC      NONE       NONE      N/A       Deutsche Bank
AG, New York
Branch    $ 187,500,000.00   

Credit Suisse Facility Group

   Alpine Securitization
Corporation    Alpine Securitization
Corporation      NONE       NONE      N/A       Credit Suisse,
New York Branch    $ 187,500,000.00   

 

1 

The Administrative Agent may amend, restate or otherwise revise this Exhibit A
from time to time to reflect assignments made pursuant to this Agreement.

2 

The Managing Agent for any Facility Group with more than one Conduit Lender may
allocate Advances made by the Conduit Lenders, Alternate Lenders and LIBOR
Lenders within its Facility Group in its discretion.